Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 1 of 16 PageID #:260663




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION




IN RE BROILER CHICKEN ANTITRUST             Case No. 1:16-cv-08637
LITIGATION

                                            Honorable Thomas M. Durkin
This Document Relates To:
THE DIRECT PURCHASER PLAINTIFF
ACTION




   MEMORANDUM REGARDING DIRECT PURCHASER PLAINTIFFS’ MOTION
     FOR FINAL APPROVAL OF THE SETTLEMENTS WITH DEFENDANTS
       PECO FOODS, INC., GEORGE’S, INC., GEORGE’S FARMS, INC.,
                      AND AMICK FARMS, LLC
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 2 of 16 PageID #:260664




       Settling Defendants Peco Foods, Inc., George’s, Inc., George’s Farms Inc., and Amick

Farms, LLC (“Settling Defendants”) submit this memorandum in connection with the Direct

Purchaser Plaintiffs’ motion for final approval of the Settling Defendants’ settlements.

                                PRELIMINARY STATEMENT

       Settling Defendants fully support the settlements and urge the Court to approve them.

Settling Defendants submit this memorandum solely to address an issue relating to entities that

requested exclusion from the class (i.e., “opt-outs”) for claims that Settlement Class Members

partially assigned to them, which affects the calculation of the Settlement Amount, including the

“Reduction of Settlement Amount Based on Opt-Outs” under the settlements with Peco Foods,

Inc., George’s, Inc., and George’s Farms, Inc. (the “Peco and George’s Settlements”). (See ECF

No. 3324, Exs. A and B at § II.E.10.b.)

       The Peco and George’s Settlements contain reduction mechanisms in the event that class

members who opt out of the Settlement Class represent more than 50% of all Defendants’ United

States total annual sales for 2008-2017. (See id.) These Settlement Agreements call for a reduction

of 2% for each percentage point exceeding 50%. Thus, if it is determined that 50.6% of the class

opts out, then the Settlement Amounts—$5.15 million for Peco and $4.25 million for George’s—

are reduced by 1.2%.      DPP Class Counsel, the Settlement Administrator, and the Settling

Defendants have worked cooperatively to implement these portions of the Settlement Agreements.

For the overwhelming majority of class members, the Settling Defendants have no reason to

challenge the Settlement Administrator’s determinations. 1




1
   The Amick Farms, LLC Settlement Agreement has a different settlement reduction mechanism
and termination provision based on class members who opt out of the Settlement Class. (See ECF
No. 3324, Ex. C at § II.E.10.b.)


                                                2
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 3 of 16 PageID #:260665




       However, there is one category of purported opt-out requests that the Settling Defendants

believe should be treated differently than they are currently being treated by the Settlement

Administrator. The scenario at issue is demonstrated by the following:

       A direct purchaser of Broilers (e.g., a distributor) sells to multiple customers. The direct
       purchaser did not request exclusion from the class, and thereby is a Settling Class Member.
       However, one of the direct purchaser’s customers asserts that it has been given an
       assignment of claims from the direct purchaser, limited to claims arising from the purchase
       of Broilers re-sold to that particular indirect purchaser/assignee. The assignee requests
       exclusion from the class as to those partially assigned claims.

If the claims that are partially assigned are treated as a valid opt-out, this scenario creates

significant uncertainty. Without agreement from the assignor, assignee, Settlement Class, and

Settling Defendants as to the value of the partial assignment opt-outs—which does not exist here—

there is an open question about what portion of the direct purchaser’s claims are released and

eligible for compensation under the settlements, and what value has been opted out through the

partially assigned claims and thus represents potentially remaining liability. The issue raised in

this response is limited to partial assignments, as distinct from full assignments where a direct

purchaser has assigned 100% of its claims to an assignee. These partial assignment opt-outs are

set forth in Exhibit B attached to the DPP’s proposed orders granting final approval to the

settlements. (See ECF Nos. 3777-1 (Peco and George’s Proposed Order) and 3777-2 (Amick

Proposed Order).)

       The Settling Defendants submit that, with one exception, the “partial assignment opt-outs”

should be rejected. As courts have held, a partial assignee cannot opt out of a class action in which

the assignor is participating, with one narrow exception explained more fully below. By rejecting

partial assignment opt-outs where there is no express agreement reflecting a meeting of the minds

as to the volume of commerce represented by any partial assignment, the court approving the class

settlement establishes a clear record as to which claims are released by the settlement and which



                                                 3
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 4 of 16 PageID #:260666




are not, and prevents future disputes about ambiguities regarding the court’s approval order.

Consistent with these legal principles, the Court should enter the Settling Defendants’ proposed

orders entering final judgment and granting final approval of the settlements. If the Court agrees,

the opt-out percentage is less than 50% and the amounts of the Peco and George’s Settlements will

remain at $5.15 and $4.25 million, respectively.

       Alternatively, if the Court were inclined to permit the exclusion of partially assigned

claims, Settling Defendants respectfully submit that the final approval order should reflect the

precise dollar value of the commerce being excluded from the settlements through each partial

assignment so that all parties have a clear understanding of what has been released through the

settlement and what potential liability remains.

                                        BACKGROUND

       Following the Court’s December 20, 2019 order granting preliminary approval of the

Settlements (ECF No. 3359), DPP Class Counsel and the Settlement Administrator implemented

the Court-approved notice plan to members of the Settlement Class—i.e., entities that purchased

Broilers directly from Defendants during the Class Period. As required by Federal Rule of Civil

Procedure 23, the notice explained the binding effects of class membership and how to exclude

oneself from the Settlement Class. The deadline to request exclusion from the Settlement Class

was March 9, 2020. The Settlement Administrator reviewed and processed applications for

requests for exclusion.

       Many of the entities that directly purchased Broilers from Defendants are food distributors

who resold the Broilers to other entities, including restaurants and grocers. As DPP Class Counsel

informed the Court through a publicly filed April 15, 2020 Notice, several of the opt-out notices

received by the Settlement Administrator provided that they were submitted “with the intent to

exclude certain assigned claims from other Class Members.” (ECF No. 3567 at 2.) In other words,


                                                   4
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 5 of 16 PageID #:260667




these opt-out notices attempted to exclude from the class settlement, claims based on direct

purchases of Broilers by direct purchasers that were later re-sold to the opt-out entity. (See, e.g.,

Ex. A to Declaration of Nicci Warr (“Warr Decl.”) (attached hereto as Exhibit 1); see also Opt-

Out Notices Deemed Invalid by Administrator (ECF 3757-8), Ex. F1.)2

       None of the opt-out notices alleging partial assignments from other Class Members

provided any documentation regarding the alleged assignments or information about the volume

of purchases that were allegedly assigned. (See DPP April 15, 2020 Notice (ECF No. 3567) at 3

(“For each of these assignment of claims, the information provided is insufficient to determine

whether a valid assignment of claims has occurred and, if so, the dollar value of the purchases

being assigned.”).) Consequently, the Settlement Administrator contacted the parties seeking

exclusion for partial assignments to inform them that to facilitate the validation of these partial

assignment opt-outs, they would need to complete a Notification of Irrevocable Assignment

confirming both the assignment and the value of the purchases assigned, as well as provide the

Settlement Administrator with sufficient information to validate the value of the partial

assignments of claims (the “stipulation process”). (See ECF No. 3757-9, Ex. G (template email

and Notification of Irrevocable Assignment form).) The Notification of Irrevocable Assignment

was designed to provide assurance that the alleged assignee and alleged assignor agreed that a

partial assignment had occurred and the volume of commerce associated with the partial



2
    Some of these notices also requested exclusion of claims based on direct purchases by the opt-
out entity. The exclusion of claims based on direct purchases is not at issue.
    In some instances, both the alleged assignee and the alleged assignor submitted an opt-out
notice for the partially assigned claims. In other instances, only the alleged assignee submitted an
opt-out notice. In these later instances, absent verification from the alleged assignor of the partial
assignment, it is not clear whether there is agreement that any claims have been assigned, much
less any agreement on the volume of claims.


                                                  5
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 6 of 16 PageID #:260668




assignment. (See id.) The Notification expressly stated that by executing the form, the assignee

and assignor represented that:

       We understand that we may be required to provide more information, including
       without limitation, transactional-level purchase detail in spreadsheet format (.csv,
       MS Excel, etc.) in order to validate the assignment purchase totals listed above;
       information supporting the validity of this assignment; and information to further
       identify assignee(s), assignor(s), and any subsidiaries or other related entities. We
       agree to provide such information.

(Id. at 4.)3 No party filed any objection to this process with the Court.

       According to the Settlement Administrator, many of the partial assignment parties failed

to engage in, much less complete, this stipulation process during the many months that it was

available. (See ECF No. 3757-2, Declaration of Jennifer M. Keough (“Initial Keough Decl.”),

¶ 27.) In some instances, the alleged assignee failed to provide sufficient information for the

Settlement Administrator to even verify any assignment. (See Ex. 1 (Warr Decl.) ¶ 7.) In other

instances, the alleged assignee failed to provide a stipulation regarding the value of assigned

claims—i.e., they failed to return the Notification of Irrevocable Assignment—but provided other

types of information from which the Settlement Administrator could attempt to calculate a value

for the partial assignment. (See Initial Keough Decl. ¶ 27; Ex. 1 (Warr Decl.) ¶ 8.) In certain

instances, the alleged assignee provided a signed Notification of Irrevocable Assignment, but the

values ascribed to the partial assignment were deemed by the Settlement Administrator to be

unreliable. (See id. (Warr Decl.) ¶ 9.)

       Settling Defendants understand that, in instances where no stipulated commerce values or

unreliable stipulated commerce volumes were provided, the Settlement Administrator performed


3
    In order to prosecute an assigned claim on an individual basis, a partial assignee must (1) prove
their assignments (including validity and scope) and (2) provide a credible calculation of the
volume of commerce associated with those assignments (in order to prove damages). The
Notification of Irrevocable Assignment sought this same information.


                                                  6
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 7 of 16 PageID #:260669




an independent calculation of the amount of the Settlement Class Member’s purchases ostensibly

covered by the partial assignment. (See id. (Warr Decl.) ¶ 8.) The independently calculated

volumes of the partially assigned purchases were incorporated into the opt-out rate presented by

DPP Class Counsel. (See ECF No. 3757 (Motion for Final Approval) at 6; ECF No. 3777 (Notice

of Filing of Amended Proposed Order & Opt-out Lists) at 2.)              To Settling Defendants’

understanding, the independent calculations of the Settlement Administrator have not been verified

or approved by alleged partial assignors or assignees.

       One Settlement Class member partially assigning its claims, Testa Produce, and its

assignee, El Pollo Loco, appear to have reached agreement among themselves and with the

Settlement Administrator regarding the purchases of Broilers by Testa that were re-sold to El Pollo

Loco and thus covered by the partial assignment. As to this partial assignment, there should be no

dispute as to the volume of commerce associated with the partially assigned claims.

       Based on the above approach as implemented by the Settlement Administrator, the opt-out

rate from the Peco and George’s Settlements is 50.6%. The Settlement Agreements call for a

reduction of 2% for each percentage point exceeding 50%, resulting in net settlement amounts of

$5,088,200 from Peco and $4,199,000 from George’s. Settling Defendants do not take issue with

the underlying data used to calculate this opt-out percentage. But Settling Defendants do submit

that, pursuant to well-established law, all partially assigned claims from Settlement Class Member

assignors should be deemed invalid (with the exception of the claims Testa partially assigned to

El Pollo Loco), and all claims based on purchases by those assignors should remain part of the




                                                7
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 8 of 16 PageID #:260670




settlement class. If the Court agrees with the Settling Defendants, the opt-out percentage would

be below 50%, and there would be no reduction in the class settlement amount. 4

                                          ARGUMENT

       A court’s review with respect to evaluating and ultimately approving a class action

settlement extends to enforcing the terms of the settlement and overseeing and evaluating the

notice process and method of claims processing. See Committee Notes to the 2018 Amendment

(“Often it will be important for the court to scrutinize the method of claims processing to ensure

that it facilitates filing legitimate claims.”); see also Snyder v. Ocwen Loan Servicing, LLC, No.

14 C 8461, 2019 WL 2103379, at *10 (N.D. Ill. May 14, 2019) (finding that incomplete requests

to opt out from a class action settlement were forfeited in light of the failure to follow the clear

instructions of the class notice). Here, with the exception of the claims Testa partially assigned to

El Pollo Loco, the Court should reject the requests to exclude partially assigned claims.

       I.      Holders of Partially Assigned Claims from Class Members Are Not Generally
               Permitted to Opt Those Claims Out of the Class.

       As a general matter, assignment of antitrust claims is permitted. See, e.g., In re Steel

Antitrust Litig., No. 08 C 5214, 2015 WL 5304629, at *4 n.3 (N.D. Ill. Sept. 9, 2015) (“[A]ny

assignment of antitrust claims, as a matter of federal common law, must be an express assignment.”

(quoting Gulfstream III Assocs., Inc. v. Gulfstream Aerospace Corp., 995 F.2d 425, 440 (3d Cir.

1993))). Unlike other Class Members, however, assignees with only partial assignments do “not

have the right to opt out.” In re Modafinil Antitrust Litig., 837 F.3d 238, 252 (3d Cir. 2016)


4
    Amick’s settlement reduction provision and termination provision was not triggered, pursuant
to the calculations under that provision by the Settlement Administrator. It is believed that a
recalculation under Settling Defendants’ legal theory would not change that result, but the
calculation has not been performed. Regardless, as explained below, Amick would be prejudiced
by permitting the partial assignments to be excluded from the class due to the lack of clarity
regarding what claims are settled and what claims represent potential remaining liability.


                                                 8
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 9 of 16 PageID #:260671




(quoting In re Fine Paper Litig. State of Wash., 632 F.2d 1081, 1091 (3d Cir. 1980)). Indeed,

courts in this district have recognized that although “[c]lass members with individual claims for

actual damages may always opt out of the class to pursue their claims separately[,] . . . [a] different

rule applies . . . when a class member partially assigns its claim to a third party.” In re Opana ER

Antitrust Litig., No. 14 C 10150, 2016 WL 738596, at *6-7 (N.D. Ill. Feb. 25, 2016) (agreeing with

“the reasoning and the rule announced by the Third Circuit in Fine Paper”) (citation omitted). In

that instance, “‘the rights of the obligor to be free of successive and repeated suits growing out of

the same basic facts’ must be protected.” Id. at *7 (quoting In re Fine Paper, 632 F.2d at 1091).

If the partial assignees were permitted to remove their partially assigned claims from the class “the

settling defendants may well be uncertain as to their potential liability to” the partial assignees. In

re Fine Paper, 632 F.2d at 1091. Preventing partial assignees from removing their partially

assigned claims from the class prevents confusion about what claims have been released under the

class action settlement and avoids the potential for double recoveries. See In re Opana ER, 2016

WL 738596, at *7. The risk of potential uncertainty is particularly apparent in a case like this one,

where the Peco and George’s Settlements include provisions that reduce the settlement amount

depending upon the proportion of purchases associated with opt-outs. Thus, if the assignor does

not otherwise opt out of the class, then all of the claims based on the assignor’s purchases

(including those that are the subject of a partial assignment) should be released pursuant to the

settlement. See id.

       Courts have recognized only one narrow exception permitted from this general rule—the

circumstance when the assignor and assignee stipulate to the volume of commerce covered by the

assignment. See In re OSB Antitrust Litig., No. 06-826, 2009 WL 129737, at *2, *4 (E.D. Pa. Jan.

14, 2009) (parties conceded that partial assignee could opt out of a class following stipulation that




                                                  9
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 10 of 16 PageID #:260672




partially assigned purchases totaled $4,454,127). That is because, where “the Parties stipulated to

the value of the assigned claims, there is no possibility of confusion or multiple recoveries.” Id.

at *4.

         II.    The Narrow Exception to the General Rule Prohibiting Holders of Partially
                Assigned Claims from Opting Out Does Not Apply Because There is No
                Meeting of the Minds, With One Exception.

         Here, DPP Class Counsel and the Settlement Administrator followed a notice process

designed to allow partial assignments consistent with this exception to the general rule: A

Settlement Class Member could exclude certain assigned claims, provided that the class member

submitted a notification of assignment executed by both the assignor and assignee and the claim

administrator was able to validate the volume of the purportedly assigned claims intended to be

excluded. One assignee (El Pollo Loco) with partial assignments from a Settlement Class Member

appears to have satisfied these requirements.

         But as detailed above, the majority of alleged partial assignees did not provide a stipulation

regarding the volume of partially assigned claims, despite being provided with notice and

opportunity to do so. The partial assignment volumes calculated by the Settlement Administrator

for these partial assignees reflect amounts to which the assignor class member and assignee opt-

out have not stipulated. There is thus no meeting of the minds between the parties that are affected

by the partial assignment—the assignee, the assignor, and the Settlement Class—for these claims.

For the few assignees that did provide stipulated volumes of commerce, the Settlement

Administrator deemed the stipulated amounts unreliable in light of the other data available and,

therefore, performed an independent calculation of the partial-assignment volumes. Consequently,

there is no meeting of the minds among all the relevant parties regarding these partial assignment

amounts either. This approach does not provide the required clarity for all parties and could greatly

prejudice the Settling Defendants. For example, if Hooters of America—which claims to have


                                                  10
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 11 of 16 PageID #:260673




assignments from Class Members Ben E. Keith and Naturally Fresh—believes that the amount of

commerce that was assigned is vastly larger than the amount calculated by the Settlement

Administrator and adopted by the DPPs, then Peco and George’s will face an opt-out plaintiff

asserting claims related to a volume of commerce much larger than the amount used to calculate

the reduction for opt-outs. Yet Peco and George’s would not have received a reduction for that

full volume of opt-out commerce, as they are entitled to receive under their Settlements. This

concern is not merely theoretical: Settling Defendants understand that the calculations performed

by the Settlement Administrator were, at least at times, performed on the basis of incomplete

information (which may have been the best information available to the Administrator). (See, e.g.,

Ex. B to Notice of Filing of Amended Proposed Order re Motion for Final Approval of Settlement

(ECF No. 3777) at Request ID 15, 41, 47, 53, 63.) In addition, the mere fact that the Settlement

Administrator did an independent calculation for stipulations deemed unreliable indicates a lack

of agreement on the volumes of commerce associated with a partial assignment.

       Only El Pollo Loco’s partial assignment from Testa Produce apparently satisfies the

requirement of a meeting of the minds. (See Ex. 1 (Warr Decl.) ¶ 11.) Assuming all necessary

parties document the apparent agreement, Settling Defendants do not challenge this partial

assignment.

       III.    But for One Exception, the Court Should Reject the Partial Assignment Opt-
               Outs.

       The case law is clear that, unlike holders of claims based on direct purchases or fully

assigned claims, holders of partially assigned claims cannot opt out of a class, unless the narrow

exception identified above is fully satisfied. This rule ensures clarity about the most fundamental

aspects of litigation, including what claims belong to whom, what claims remain at issue, and what

claims are released through a settlement. Clarity on such issues is particularly important for large,



                                                 11
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 12 of 16 PageID #:260674




complex litigation such as this one—involving hundreds of parties and multiple parallel putative

classes. Clarity is also required to protect the Settling Defendants from potential double recovery

and to effectuate the terms of the settlement for which they bargained.

       Consequently, the Court should hold that, with the exception of the claim partially assigned

by Testa to El Pollo Loco, all partially assigned claims from a Class Member assignor to an opt-

out assignee are invalid and those claims remain in the Settlement Class. These invalid partially

assigned claims include all partially assigned claims from Alleged Class Member Assignors listed

in Exhibit B to the Notice of Filing of Amended Proposed Order re: Motion for Final Approval of

Settlement (ECF No. 3777), except those assignments from McLane and C&S Wholesale (the two

alleged assignors that opted out of the Settlement Class entirely).

       In the event the Court does not agree with the Settling Defendants’ position, Settling

Defendants respectfully submit that the final order should reflect the specific dollar value of

commerce excluded through a partial assignment of a claim, as calculated by the Settlement

Administrator, to prevent the morass of issues that will inevitably arise if there is not clarity on

what claims have been released in the settlement and what claims have been excluded. See In re

OSB Antitrust Litig., 2009 WL 129737, at *4 (permitting partial assignment opt-out only after

approved stipulation from assignor and assignee as to assigned volume of commerce). 5 Without

an order specifying the volume of commerce associated with partially assigned claims, the parties

will be left with no clarity as to what is in and out of the settlement, and Settling Defendants will



5
    The Settling Defendants have submitted proposed orders for each of these scenarios that track
the orders submitted by DPP Class Counsel (ECF Nos. 3777-1 and -2) as closely as possible. The
proposed orders adopting Settling Defendants’ legal analysis are attached hereto as Exhibits 2 (for
Peco and George’s) and 3 (for Amick). The proposed orders incoporating the Settlement
Administrator’s proposed calculations are attached thereto as Exhibits 4 (for Peco and George’s)
and 5 (for Amick).


                                                 12
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 13 of 16 PageID #:260675




face inappropriate risk of double recovery and will not obtain the benefit of their bargain under the

Settlement Agreements.

                                         CONCLUSION

       Settling Defendants respectfully request that the Final Approval Order state that, with the

exception of the claim assigned to El Pollo Loco from Testa Produce, requests to exclude partially

assigned claims from Settlement Class Members are rejected and that the opt-out rate and

settlement reduction be calculated accordingly.

       Alternatively, if the Court were inclined to permit the exclusion of partially assigned

claims, Settling Defendants respectfully submit that the Final Approval Order should reflect the

precise dollar value of the commerce being excluded from the settlements through these partial

assignments.




                                                  13
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 14 of 16 PageID #:260676




Dated: August 31, 2020                         Respectfully submitted,


 By: /s/ William L. Greene                       By: /s/ Boris Bershteyn
 STINSON LLP                                     SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
 William L. Greene (admitted pro hac vice)
 Peter J. Schwingler (admitted pro hac vice)     Patrick Fitzgerald (#6307561)
 Kevin P. Kitchen (admitted pro hac vice)        Gail Lee
 50 South Sixth Street, Ste 2600                 Peter Cheun
 Minneapolis, MN 55402                           155 N. Wacker Drive
 Telephone: (612) 335-1500                       Chicago, IL 60606
 william.greene@stinson.com                      Telephone: (312) 407-0700
 peter.schwingler@stinson.com                    Facsimile: (312) 407-0411
 kevin.kitchen@stinson.com                       patrick.fitzgerald@skadden.com
                                                 gail.lee@skadden.com
 J. Nicci Warr                                   peter.cheun@skadden.com
 7700 Forsyth Blvd., Suite 1100
 St. Louis, MO 63105                             Boris Bershteyn (admitted pro hac vice)
 Telephone: (314) 259-4570                       Lara Flath (#6289481)
 nicci.warr@stinson.com                          One Manhattan West
                                                 New York, NY 10001
 THE LAW GROUP OF NORTHWEST                      Telephone: (212) 735-3000
 ARKANSAS LLP                                    Facsimile: (212) 735-2000
                                                 boris.bershteyn@skadden.com
 Gary V. Weeks (admitted pro hac vice)           lara.flath@skadden.com
 K.C. Dupps Tucker (admitted pro hac vice)
 Kristy E. Boehler (admitted pro hac vice)       Attorneys for Defendant Peco Foods, Inc.
 1830 Shelby Lane
 Fayetteville, AR 72704
 Telephone: (479) 316-3760
 gary.weeks@lawgroupnwa.com
 kc.tucker@lawgroupnwa.com
 kristy.boehler@lawgroupnwa.com

 Attorneys for Defendants George’s, Inc.
 and George’s Farms, Inc.
                                                 DYKEMA GOSSET PLLC

                                                 By: /s/ Howard B. Iwrey
                                                 Howard B. Iwrey
                                                 39577 Woodward Ave, Ste. 300
                                                 Bloomfield Hills, MI 48304
                                                 Telephone: 248-203-0526
                                                 Facsimile: 248-203-0763
                                                 hiwrey@dykema.com



                                                 14
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 15 of 16 PageID #:260677




                                       Steven H. Gistenson
                                       10 South Wacker Drive, Ste. 2300
                                       Chicago, IL 60606
                                       Telephone: 312-627-2267
                                       Facsimile: 312-876-1155
                                       sgistenson@dykema.com

                                       Cody D. Rockey
                                       2723 South State Street, Ste. 400
                                       Ann Arbor, MI 48104
                                       Telephone: 734-214-7655
                                       Facsimile: 734-214-7696
                                       crockey@dykema.com

                                       Dante A. Stella
                                       400 Renaissance Center
                                       Detroit, MI 48243
                                       Telephone: 313-568-6693
                                       Facsimile: 313-568-6893
                                       dstella@dykema.com

                                       Attorneys for Defendant Amick Farms, LLC




                                       15
Case: 1:16-cv-08637 Document #: 3795 Filed: 08/31/20 Page 16 of 16 PageID #:260678




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of August, 2020, a true and correct copy of the

foregoing document was electronically filed with the Clerk of Court using the CM/ECF system,

which will send notification to all counsel of record.

                                                         /s/ Boris Bershteyn
